Citation Nr: 0025292	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for status post 
myocardial infarction.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  In an April 1972 rating action, service 
connection was established for rheumatic heart disease, rated 
10 percent disabling effective from December 1971.  In an 
April 1987 rating action, the evaluation for the rheumatic 
heart disease was reduced to no percent.

The issues on appeal were remanded by the Board for 
development in a decision in November 1996. At that time, the 
Board held that an April 1972 rating action granting service 
connection for residuals of rheumatic heart disease was not 
clearly and mistakably erroneous.


FINDINGS OF FACT

1.  The claim for status post myocardial infarction is not 
plausible.

2.  Neither active rheumatic fever nor ascertainable 
residuals of prior rheumatic fever are currently 
demonstrated.


CONCLUSION OF LAW

1. The claim for status post myocardial infarction is not 
well-grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  An increased (compensable) evaluation for residuals of 
rheumatic heart disease is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10 (1999); 38 C.F.R. § 4.104, Code 7000 (in effect both 
prior to and as of January 12, 1998).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service Connection 

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Where a veteran 
served continuously for a period of ninety days or more 
during a period of war and certain chronic diseases 
(including arteriosclerotic heart disease) become manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In a claim for secondary 
service connection for a diagnosis clearly separate from the 
service-connected disorder, the veteran must present evidence 
of a medical nature to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought, in 
order for the claim to be well-grounded.  See Jones v. Brown, 
7 Vet. App. 134 (1994).


Analysis

Service medical records reveal that a heart murmur was noted 
on examination in August 1971. The veteran was examined by VA 
in February 1972. The diagnosis was rheumatic heart disease, 
mitral valvulitis, mitral stenosis, Class 1B.
 
The veteran subsequently has received treatment and undergone 
examinations at VA facilities. In September 1997, he was 
examined by a VA Chief of Cardiology. The physician indicated 
that there had been evidence of an anterior wall myocardial 
infarction (MI) on cardiac catheterization. The diagnosis of 
coronary artery disease was documented 1992 with cardiac 
catheterization. There has not been any documented evidence 
of rheumatic heart disease. Apparently, there has been a 
murmur heard in 1972. This had contributed to mitral valve 
prolapse later. There was no evidence of mitral stenosis or 
mitral insufficiency or any other aortic valve disease 
related to rheumatic heart disease. The veteran's MI was 
thought very likely related to atherosclerosis. The examiner 
said that rheumatic fever could cause MI with evidence of 
mitral stenosis and embolization of the clot to the coronary 
artery or any other vessel in the body. Since there was no 
evidence of mitral stenosis or valvular heart disease 
contributed to rheumatic fever, the examiner could not 
substantiate any possibility of MI related to rheumatic valve 
disease. The veteran  had an MI in 1986, and he also had a 
diagnosis of rheumatic fever made in 1971 with physical 
examination. In summary, there is no indication of rheumatic 
fever in the veteran. His coronary artery disease was very 
likely related to atherosclerosis.

The veteran again was accorded another VA cardiology 
examination by a different physician in April 1999. It was 
noted that the veteran had no history of rheumatic heart 
disease. In reviewing the record, the examiner observed that 
on his discharge physical in 1971, the veteran's heart was a 
normal size and there was a nonpathologic murmur along the 
left sternal border.  Otherwise, there was no evidence that 
anyone thought he had rheumatic heart disease in the records 
that she looked at.  He did have coronary artery disease.  
His cardiac risk factors are
hypertension, cigarette smoking, and elevated cholesterol. 

The evidence of record fails to show that arteriosclerotic 
coronary artery disease (ASCAD) was present in service or 
post service prior to the MI sustained by the veteran in 
1986, well over a decade post service. No medical opinion or 
other competent medical evidence has been submitted to 
establish that ASCAD was related to the veteran's period of 
military service or to the service-connected residuals of 
rheumatic heart disease. In the absence of such medical 
nexus, the claim for service connection for status post MI is 
not well-grounded and must be denied. 

In reaching its decision, the Board has carefully reviewed 
the testimony provided by the veteran at a personal hearing 
at the RO in March 1995. Statements prepared by lay persons 
ostensibly untrained in medicine, however, cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
veteran possesses the requisite expertise to render a medical 
opinion in this case.

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  The 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make either claim for 
service connection  "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for 
service connection.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). Finally, the Board has considered the doctrine of 
the benefit of the doubt. However, as the veteran's claim 
does not cross the threshold of being a well-grounded claim, 
a weighing of the merits of the claim is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). 

Prior to January 12, 1998, rheumatic fever was rated as 
follows under 38 C.F.R. § 4.104, Code 7000: 

As active disease and, with ascertainable cardiac 
manifestation, for a period of 6 months - 100 percent.                     

Inactive, with definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day, or other definite 
signs of beginning congestive failure; more than sedentary 
employment is precluded - 100 percent.

The heart definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor is precluded  - 60 
percent.
               
From the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart - 30 percent.                                    

With identifiable valvular lesion, slight, if any, dyspnea, 
the heart not enlarged; following established active 
rheumatic heart disease  - 10 percent.


Effective January 12, 1998, rheumatic heart disease is rated 
as follows under 38 C.F.R. § 4.104, Code 7000: 

During active infection with valvular heart damage and for 
three months following 
cessation of therapy for the active infection - 100 percent.

Thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in: Chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent - 100 percent. 
	
More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent - 60 percent.
	
Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray - 30 percent.
   
Workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required - 10 percent.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).
Base additional compensation for hypertensive or 
arteriosclerotic heart disease developing after the 
presumptive period following discharge on the inability to 
satisfactorily dissociate or separate the effects of the 
conditions for rating purposes, rather than on the mere 
presence of arteriosclerotic or hypertensive heart disease.

(1) In the absence of a verified rheumatic heart disease, 
such as valve pathology, or weakened heart muscle (congestive 
heart failure), the subsequent hypertensive and 
arteriosclerotic changes can be successfully dissociated, and 
service connection denied for these changes.

(2) If verified rheumatic heart disease has been 
demonstrated, the effect of subsequent onset of hypertensive 
or arteriosclerotic heart disease which may also produce 
heart muscle changes and congestive failure cannot be 
satisfactorily dissociated from the rheumatic changes. 
Evaluate the combined cardiac disability as one entity under 
the service-connected rheumatic heart disease code.

(3) However, since medically there is no recognized 
etiological relationship between rheumatic heart disease and 
the later developing hypertensive or arteriosclerotic 
changes, do not extend service connection to systemic 
manifestations or arteriosclerosis in areas remote from the 
heart.
M21-1, Part VI, Chapter 11.18(f).


Analysis

As discussed above, VA physicians have stated that there is 
no current evidence that the veteran has rheumatic fever or 
residuals thereof. To the contrary, they found, and 
outpatient records on file confirm, that the veteran's 
cardiac impairment is the consequence of ASCAD, which, again, 
is not a service-connected disability. No findings or 
symptoms of, or need for medication for, rheumatic fever or 
its residuals is documented. The Board observes that the VA 
physician who conducted the most recent examination in April 
1999 requested that an echocardiogram and a follow-up 
thallium study be accomplished to confirm the presence or 
absence of indications of rheumatic heart disease.  The 
veteran failed to appear for appointments for these studies 
in May and July 1999. He later advised that he would contact 
the VA medical facility to re-schedule these tests, but the 
record fails to show that he did so. Further, the veteran has 
submitted no competent medical evidence to demonstrate that 
he does have rheumatic fever or residuals thereof.  As 
rheumatic heart disease has not been verified, the provisions 
of M21-1, Part VI, Chapter 11.18(f) are not applicable. 
Consequently, for the above reasons, the Board finds that a 
compensable evaluation for the residuals of rheumatic fever 
is not in order. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. § 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10; 38 C.F.R. 
§ 4.104, Code 7000 (in effect both prior to and as of January 
12, 1998).
 

ORDER

Entitlement to service connection for status post myocardial 
infarction is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic heart disease is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

